Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 5 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 30th day of July, 2015, the
cause on appeal to revise or reverse the judgment between

JAIMIE DANIELS, Appellant                            On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
No. 05-15-00457-CV          V.                       Trial Court Cause No. CC-15-01593-E.
                                                     Opinion delivered by Justice Brown, Chief
BROOKFIELD APTS., Appellee                           Justice Wright and Justice Stoddart
                                                     participating.

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. We ORDER that appellee Brookfield Apts. recover its costs of this appeal from
appellant Jaimie Daniels.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 9th day of October, 2015.




                                                                       LISA MATZ, Clerk